DETAILED ACTION
Response to Amendment
Claims 1-18 are pending.
Response to Arguments
Applicant’s arguments filed 05/19/2021 have been fully considered.
Regarding the rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo et al. (US20060069797A1) in view of Ghosh et al. (US20090303156A1), Applicant argues on page 9 that the cited art fails to disclose or suggest a configuration parameter indicating whether the client device supports video redirection.
Applicant’s arguments are not persuasive. Abdo discloses "determining whether to render the video stream before sending to the client device based on one or more configuration parameters [out of band configuration] provided by the client device to the server computing device including a configuration parameter indicating whether the client device supports video redirection" by showing in para [0263] shows the method negotiates between the server and the client to determine what media formats are supported by the client; para [0019] shows the server decides whether to pre-render the video stream into bitmaps before sending to the client device; para [0042] shows an out of band configuration may be more performant as the media is redirected over the side-band media channel 508; Fig 5 and para [0032] shows user interface component 502 is transmitted over user-interface channel 510 and data relating to media components 504 is transmitted over media channel 508.

Next, Applicant argues on page 9 that cited further fail to disclose "in response to determining not to render the video stream before sending to the client device based on the one or more configuration parameters including the configuration parameter indicating whether the client device supports video redirection."
Applicant’s arguments are not persuasive. Abdo discloses the limitation above by showing in para [0019] the server decides whether to pre-render the video stream into bitmaps before sending to the client device; para [0039] shows the source's media platform 602 determines that the source is connected to a client that has the capabilities to render media locally, e.g. determining not to render the video stream 
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo et al. (US20060069797A1) in view of Ghosh et al. (US20090303156A1).
Regarding claim 1, Abdo discloses a method for providing a graphical user interface (GUI) from a server computing device to a client device, the method comprising (para [0029] shows a remote desktop server 102 sends data relating to the server's desktop 110 to client 104; para [0027] shows one server may have multiple clients): 
executing, by the server computing device, a machine that generates GUI elements [icons] of the GUI associated with the machine for display on a client device; receiving a request to display a video stream within the GUI (Fig 2 and para [0014] shows a media player window 202 is opened on the server desktop 110. The updated server desktop is transmitted, such as in a bit map format, to the client which then updates remote desktop 114; Fig 5 and para [0030] show display elements include user-interface component 502 such as icons. Virtually any components that are not media components are part of user interface component 502); 
determining whether to render the video stream before sending to the client device based on one or more configuration parameters provided by the client device to the server computing device including a configuration parameter [out of band configuration] indicating whether the client device supports video redirection (para [0263] shows the method negotiates between the server and the client to determine what media formats are supported by the client; para [0019] shows the server decides whether to pre-render the video stream into bitmaps before sending to the client device; para [0042] shows an out of band configuration may be more performant as the media is redirected over the side-band media channel 508; Fig 5 and para [0032] shows user interface component 502 is transmitted over user-interface channel 510 and data relating to media components 504 is redirected over media channel 508);
in response to determining not to render the video stream before sending to the client device based on the one or more configuration parameters including the configuration parameter indicating whether the client device supports video redirection (para [0039] shows the source's media platform 602 determines that the source is connected to a client that has the capabilities to render media locally, e.g. the server determines not to render the video stream before sending to the client device; Fig 5 and para [0032] shows user interface component 502 is transmitted over user-interface channel 510 and data relating to media components 504 is redirected over media channel 508):
rendering, on the server, display elements of the GUI [placeholder 304 and icons] other than the requested video stream (Fig 3 and para [0016] show the server creates a placeholder 304 which corresponds to the media presentation window on the client; Fig 5 and para [0030] show the server renders other display elements including user-interface component 502 (icons.) Virtually any components that are not media components are part of user interface component 502; para [0035] shows the user interface component 502 (e.g. icons) is combined with placeholder 504 to generate remote desktop 114 at the client 104) and 
transmitting the rendered display elements to the client device for display using a first communication channel (Fig 5 and para [0032] shows user interface component 502 is transmitted over user-interface channel 510); and 
separately transmitting, using a second communication channel, the video stream to the client device, wherein the video stream is configured for decoding by the client device and rendering within the GUI presented on the client device (Fig 5 and para [0032] shows user interface component 502 is transmitted over user-interface channel 510 and data relating to media components 504 is redirected over media channel 508; para [0042] shows such an out of band configuration may be more performant as the media is redirected to the media channel 508; para [0043] shows the media is then decoded and rendered at the client.)

Abdo fails to teach a virtual machine (VM); and
However Ghosh discloses a Virtual Machine (VM) (para [0050] shows the thin-client server system 220 of FIG. 3 for supporting the thin-client terminal systems may include a virtual graphics card; para [0051] shows a virtual graphics card 331 is created for each thin-client terminal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote desktop server in Abdo (para [0003]) to include the virtual graphics card in Ghosh (para [0051]) in order to support video stream decoding at the thin-client (Ghosh; para [0010]).

Regarding claim 2, Abdo-Ghosh as applied to claim 1 discloses the display elements are transmitted to the client device in a first communication channel and the encoded video stream is transmitted separately from the rendered display elements using a second communication channel (Abdo; para [0032] shows user interface component 502 transmitted over user-interface channel 506 and data relating to media components 504 transmitted over media channel 508; para [0042] shows the server streams media to client over a side-band such as UDP or TCP, e.g. the display elements are transmitted over an in band channel.)

Regarding claim 3, Abdo-Ghosh as applied to claim 1 discloses transmitting control information associated with the video stream to the client device, wherein the control information comprises video stream attributes (Abdo; para [0263] shows the method negotiates between the server and the client to determine what media formats are supported by the client) and 
positioning information of the video stream in the GUI (Abdu; Fig 4 and para [0017] show a user drags the media player window 202 to a different region of the remote desktop. The position changes are tracked and sent to the server which updates the server desktop. The changes are also reflected on the server's placeholder 304. The changes to the placeholder are tracked on the server and relayed to the client such that the location of the media presentation can be correspondingly updated.)

Regarding claim 6, Abdo-Ghosh as applied to claim 1 discloses a virtual graphics processing unit (VGPU) stack renders the display elements of the GUI while keeping the video stream separate from the display elements (Ghosh; Fig 3 and para [0051] show a Virtual Graphics Card is to output either bit-mapped graphics to be placed into the thin-client screen buffer 215 for a thin-client terminal system or to output an encoded video stream that is supported by the video decoder within a thin-client terminal system. Abdo; para [0033] shows user-interface channel 506 communicates user-interface component 502 to client 104; para [0034] shows media channel 508 is used to transmit bandwidth-intensive experiences such as video.)

Regarding claims 7-9 and 12, claims 7-9 and 12 are directed to a system. These system claims require limitations that are similar to those recited in the method claims 1-3 and 6 to carry out the method steps.  And since the references of Abdo-Ghosh combined teach the method including limitations required to carry out the method steps, therefore method claims 7-9 and 12 would have also been obvious in view of the method disclosed in Abdo-Ghosh combined.
Furthermore, Abdo-Ghosh as combined discloses a server computing device including one or more processors and one or more storage devices having computer-executable components including instructions that when executed perform operations (Abdo; para [0048]).

Regarding claims 13-15 and 18, claims 13-15 and 18 are directed to one or more non-transitory computer-readable storage media. Claims 13-16 require limitations that are similar to those recited in the method claims 1-3 and 6 to carry out the method steps.  And since the references of Abdo-Ghosh combined teach the method including limitations required to carry out the method steps, therefore method claims 13-16 would have also been obvious in view of the method disclosed in Abdo-Ghosh combined.
Furthermore, Abdo-Ghosh as combined discloses one or more non-transitory computer-readable storage media (Abdo; para [0049]).

Claims 4, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo in view of Ghosh, further in view of ElArabawy et al. (US20130298170A1).
Regarding claims 4, 10 and 16, Abdo-Ghosh as applied to claims 1, 7 and 13 discloses:
determining, by the server, a performance capability of the client device; and modifying the video stream based on the determined performance capabilities prior to transmitting the video stream to the client device (Ghosh; para [0055] shows thin-client terminal system 240 to disclose its graphics capabilities so the thin-client server system 220 will know how to handle video output for that particular thin-client terminal system 240)

Abdo-Ghosh fails to teach:
comparing the determined performance capability of the client device with one or more predetermined threshold values; and 
in response to the performance capability satisfying one or more of the threshold values, modifying the video stream based on the determined performance capabilities prior to transmitting the video stream to the client device.
However ElArabawy, in an analogous art ([Abstract] shows video streaming), discloses:
comparing the determined performance capability of the client device with one or more predetermined threshold values (para [0128] shows an estimated buffer occupancy is below a threshold level. The threshold level can be chosen to allow for processing and transport time necessary to adjust operation, for example the threshold value can take into consideration TCP packet transport, radio access network transport, or buffer occupancy estimation calculation time); and 
in response to the performance capability satisfying one or more of the threshold values, modifying the video stream based on the determined performance capabilities prior to transmitting the video stream to the client device (para [0029] shows  load reduction actions are taken on one or more video streams in a manner that maximizes the overall QoE parameter.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote desktop server in Abdo-Ghosh with the teaching of ElArabawy in order to apply at least one load reduction action to each selected video stream, whereby the at least one load reduction action reduces a required network resource load associated with the selected video stream (ElArabawy; para [0006]).

Claims 5, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo in view of Ghosh, further in view of Fagg (US20100226548A1).
	Regarding claims 5, 11 and 17, Abdo-Ghosh as applied to claim 1 fails to teach the rendered GUI display elements are encoded prior to transmission, the encoding including applying compressing the display elements.
	However Fagg, in an analogous art (para [0028] shows the server 302 and the client 314 maintain a remote session over a network), discloses: 
the rendered GUI display elements [image frame] are encoded prior to transmission, the encoding including applying compressing the display elements (para [0028] shows the server 302 divides each image frame 308 into a plurality of tiles 310; para [0029, 0031] shows for each tile 310 of each frame 308, the RDP server 304 determines whether compression is to be used, if so, compresses the tile using different available codecs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote desktop server in Abdo-Ghosh with the teaching of Fagg in order to perform bandwidth reduction (Fagg; para [0032]).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Capati et al. (US20110041161A1) discloses in para [0040] shows a streaming video server; para [0049] shows mediating the content delivery process; para [0048] shows proper configuration instructions to an end-user client device 140 to allow for re-direction and subsequent delivery of the replacement content.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442